Citation Nr: 0819462	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the RO in August 2007.

The veteran expressed initial disagreement with the September 
2005 rating decision with regard to the denial of increased 
evaluations for the service-connected peripheral neuropathy 
of the lower extremities.  The June 2006 Statement of the 
Case (SOC) addressed these issues as well; however, in his 
June 2006 Substantive Appeal, the veteran only perfected his 
appeal concerning the issues of entitlement to service 
connection for peripheral neuropathy of the upper extremities 
secondary to the service-connected diabetes.  Accordingly, 
the issues of increased evaluations for the service-connected 
peripheral neuropathy of the lower extremities are not before 
the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision.

With respect to the veteran's claims for service connection 
for peripheral neuropathy of the left and right upper 
extremities, to include as secondary to the service-connected 
diabetes, the Board notes VA regulations provide that a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.   38 C.F.R. § 3.310(a).  

Furthermore, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA revised the provisions of 38 C.F.R. § 3.310(b) to conform 
the regulation to the holding of Allen.  Under the revision, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In this regard, through testimony at his August 2007 Board 
hearing, the veteran asserts that his claimed peripheral 
neuropathy of the left and right upper extremities was 
aggravated by the service-connected diabetes.  The Board is 
aware that in a May 2005 VA examination, the examiner opined 
that the weakness in the veteran's left upper extremity was 
secondary to his cervical spine disease and unrelated to 
diabetes.  This opinion was reiterated in a June 2005 VA 
treatment record.  These opinions make no comment as to 
whether or not the veteran's service-connected diabetes 
mellitus has aggravated his peripheral neuropathy of the left 
upper extremity.  Further, neither record addressed whether 
the veteran had peripheral neuropathy of the right upper 
extremity due to or aggravated by his service-connected 
diabetes.  Thus, the Board believes that an additional 
examination, with an opinion addressing aggravation as well 
as the claimed peripheral neuropathy of the right upper 
extremity, should be sought.  

Additionally, the Board notes that the record indicates and 
the veteran, himself, reported during his April 2006 RO 
hearing, that he is receiving disability benefits from the 
Social Security Administration (SSA).  In this regard, the 
Board notes that VA regulations provide that VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency, such as the SSA.  VA 
will end such efforts to obtain records from a Federal 
department or agency, such as SSA, only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  

If the RO is unable to obtain any of the above records, or 
after continued efforts to obtain any of the above records it 
is concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
veteran should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).  

Finally, under 38 C.F.R. § 19.31, it is incumbent upon the 
agency of original jurisdiction, here the RO, to issue a 
Supplemental Statement of the Case (SSOC) following its 
receipt of new and pertinent evidence.  

In the present case, the SOC was issued on June 8, 2006.  
Subsequently, the RO received additional medical evidence, 
including VA treatment records dated August 2006 to March 
2007.  The Board has preliminarily reviewed the records and 
finds that they must be considered in the disposition of the 
veteran's claims on appeal.  However, the RO never issued an 
SSOC addressing these records.  The absence of an SSOC 
constitutes a procedural error requiring a remand to the RO.  
See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about whether he currently is 
receiving disability benefits from the 
SSA.  Based on his response, the RO 
should request all records of treatment 
of the veteran corresponding to his 
disability benefits application.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
peripheral neuropathy of the left and 
right upper extremities.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records or opinions from any 
identified treatment source, VA or 
private.  The veteran should also be 
informed that he can submit evidence to 
support his claims.

4.  The veteran should be afforded a VA 
examination by the appropriate physician 
to determine the nature and likely 
etiology of the claimed peripheral 
neuropathy of the left and right upper 
extremities.  The veteran's claims 
folder, to include a copy of this REMAND, 
must be made available for the 
physician's review prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
Afterwards, the physician should 
determine the likelihood that the 
veteran's peripheral neuropathy of the 
left and right upper extremities is due 
to or aggravated by his service-connected 
diabetes mellitus.  All indicated tests 
and studies are to be performed.  
Following the examination, the examiner 
is requested to provide an opinion as the 
following questions:

(a.)	Is it at least as likely as not 
that the veteran's claimed 
peripheral neuropathy of the left 
and right upper extremities is 
related to diabetes mellitus?  
(b.)	If not, then is the claimed 
peripheral neuropathy of the left 
and right upper extremities 
aggravated (i.e., worsened beyond 
its natural progression) by the 
veteran's service-connected 
diabetes mellitus?  If so, the 
examiner should attempt to 
objectively quantify the degree of 
aggravation above and beyond the 
level of impairment had no 
aggravation occurred.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After consideration of all the 
evidence added to the veteran's claim 
file since the June 8, 2006 SOC, the 
veteran's claims of service connection 
for peripheral neuropathy of the left and 
right upper extremities, to include as 
secondary to the service-connected 
diabetes should be readjudicated.  If the 
determinations remain less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
SSOC and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



